DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Preliminary Amendment filed on 12-28-2018. As directed, claims 2, 5, 7, 9, 14, 19, 23, 26-29, 31-33, and 37 have been amended, and claims 3-4, 6, 8, 10-13, 16-18, 20-22, 25, 34-36, and 39 have been cancelled. Thus, claims 1-2, 5, 7, 9, 14-15, 19, 23-24, 26-33, and 37-38 are pending in the current application. 

Drawings
The drawings are objected to because in Fig. 1, there is not a line connecting reference numeral 108 to the illustrated microphone.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Objections
Claim 1 is objected to because of the following informalities:  
-Line 1 recites “the actuation” which Examiner suggests amending to read “an actuation” for clarity throughout the claims.
-Line 3 recites “actuation of the inhaler” which Examiner suggests amending to read “the actuation of the inhaler” for clarity. 
Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  
-Claim 2 recites “The method of claim 1, comprising identifying a component of the low frequency audio data associated with the identified actuation and taking said component into account in the identifying of the interval of the audio data comprising the breath of the user, wherein the taking into account comprises modifying, in the low frequency band of the audio data, data associated with the identified actuation of the inhaler to provide modified low frequency data.” Examiner suggests amending the claim to read “The method of claim 1, comprising identifying a component of the low frequency audio data associated with the identified actuation  in order to identifyand .
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
-Lines 1-2 recite “the identifying actuation”. Examiner suggests deleting the word “the” for clarity. 
Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  
-Line 2 recites “the modifying”. Examiner suggests deleting the word “the” for clarity. 
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
-Line 1 recites “the identifying”. Examiner suggests deleting the word “the” for clarity. 
-Line 3 recites “the identifying”. Examiner suggests deleting the word “the” for clarity.
-Line 4 recites “the to”. Examiner suggests deleting the word “to” for clarity.
-Line 6 includes a comma (,) separating “extension period” and “immediately preceding” which should be deleted for clarity.
Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  
-Claim 15 recites “The method of claim 2, wherein modifying data associated with the identified actuation comprises applying a weighting function to the low frequency band audio data, wherein the weighting function reduces the contribution of the component in the identifying an interval.” Examiner suggests amending the claim to read “The method of claim 2, wherein the taking into account .
Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  
-Line 1 recites “The method of claim 1 comprising” which Examiner suggests amending to read “The method of claim 1, further comprising” for clarity.  
-Line 2 recites “a user” which Examiner suggests amending to “the user” for correctness.
Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  
-Line 1 recites “The method of claim 1 comprising” which Examiner suggests amending to read “The method of claim 1, further comprising” for clarity.  
Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  
-Line 1 recites “The method of claim 23 comprising” which Examiner suggests amending to read “The method of claim 23, further comprising” for clarity.  
-Line 1 recites “a user” which Examiner suggests amending to “the user” for correctness.
Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  
-Line 1 recites “The method of claim 5 wherein” which Examiner suggests amending to read “The method of claim 5, wherein” for clarity.  
Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  
Line 2 recites “the identified features” which Examiner suggests deleting “the” for clarity.  
Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  
-Line 4 recites “an attribute” which Examiner suggests replacing with “one of the one or more attributes” for clarity.
Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  
-Line 2 recites “the energy” which Examiner suggests replacing with “an energy” or deleting “the” for clarity. 
Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  
-Line 1 recites “The method of claim 29 further comprising” which Examiner suggests amending to read “The method of claim 29, further comprising” for clarity.  
Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  
-Lines 1-2 recite “the detection of coughs”. Examiner suggests deleting “the” for clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5, 26, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, line 5 recites “for example” which renders the claim indefinite because it is unclear whether the following limitation is positively recited in the claim or not. Examiner suggests deleting the phrase “for example” to clarify the claim language.
Claim 26 is rejected by virtue of its dependency on claim 5.
Regarding claim 28, line 3 recites “for example” which renders the claim indefinite because it is unclear whether the following limitation is positively recited in the claim or not. Examiner suggests deleting the phrase “for example” to clarify the claim language.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7, 9, 14-15, 19, 26-29, 32-33, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reilly (WO 2014/033229).
Regarding claim 1, Reilly discloses a method of detecting the actuation of an inhaler and breath of a user from audio data (abstract, lines 1-5; page 27, lines 32-35), the method comprising: 
identifying, based on a high frequency band of the audio data, actuation of the inhaler (page 28, lines 4-11); 
and identifying, based on a low frequency band of the audio data and based on the identified actuation of the inhaler, an interval of the audio data comprising the breath of the user (page 28, lines 23-26 and page 29, lines 28-29).  
Regarding claim 2, Reilly discloses the method of claim 1, as discussed above.
Reilly further discloses the method comprising identifying a component of the low frequency audio data associated with the identified actuation and taking said component into account in the identifying of the interval of the audio data comprising the breath of the user, wherein the taking into account comprises modifying, in the low frequency band of the audio data, data associated with the identified actuation of the inhaler to provide modified low frequency data (page 28, lines 1-3 describe filtering sounds above 1400 Hz, and page 28, lines 4-7 indicate that the inhaler actuation occurs between 2 and 3 KHz, therefore the low frequency band indicating breathing would identify high frequency portions of the actuation sounds as being above 1400 Hz, and filter the higher frequency values out of the data).
Regarding claim 5, Reilly discloses the method of claim 1, as discussed above.
Reilly further discloses wherein the identifying actuation is based on comparing the high frequency band of the audio data with a first parametric threshold, wherein identifying actuation comprises identifying periods of the high HDP Ref. 6683-000022-US-NPPage 3 of 8frequency data which exceed the first parametric threshold for a period less than a first selected time limit, for example wherein the first selected 
Regarding claim 7, Reilly discloses the method of claim 2, as discussed above.
Reilly further discloses wherein the modifying comprises providing substitute data to replace, in the low frequency band of the audio data, data associated with the identified actuation (page 28, lines 1-3 describe filtering sounds above 1400 Hz, and page 28, lines 4-7 indicate that the inhaler actuation occurs between 2 and 3 KHz, therefore the low frequency band indicating breathing would identify high frequency portions of the actuation sounds as being above 1400 Hz, and filter the higher frequency values out of the data; see Figs. 9-10).  
Regarding claim 9, Reilly discloses the method of claim 2, as discussed above.
Reilly further discloses wherein the identifying the interval is based on comparing the modified low frequency data with a second parametric threshold, and wherein the identifying the interval further comprises identifying a first period throughout which the modified low frequency data exceeds the to second parametric threshold, and identifying at least one extension period, immediately preceding or immediately subsequent to the first period throughout which the modified low frequency data exceeds a reset threshold, wherein the first period and the at least one extension period are continuous in time (page 28, lines 27-31 describe a second parametric threshold based on SVD; page 29, lines 12-13 further disclose the characterization by PSD of inhalation; Figs. 9, 10, and 11A additionally show amplitude of the sound in the time domain to show that the inhalation occurs for a period of time directly following the initial onset of inhalation sounds).  
Regarding claim 14, Reilly discloses the method of claim 1, as discussed above.

Regarding claim 15, Reilly discloses the method of claim 2, as discussed above.
Reilley further discloses wherein the taking into account comprises applying a weighting function to the low frequency band audio data, wherein the weighting function reduces the contribution of the component in the identifying an interval (page 28, lines 1-3 describe filtering sounds above 1400 Hz, and page 28, lines 4-7 indicate that the inhaler actuation occurs between 2 and 3 KHz, therefore the low frequency band indicating breathing would identify high frequency portions of the actuation sounds as being above 1400 Hz, and filter the higher frequency values out of the data).  
Regarding claim 19, Reilly discloses the method of claim 2, as discussed above.
Reilly further discloses selecting, for provision to a user, a message from first message data, wherein the selecting is based on the relative timing of the actuation and the interval (page 29, lines 20-26; page 30, lines 30-33), wherein the first message data is at least partially predefined (page 29, lines 20-26; page 30, lines 30-33) and comprises:
a first message indicating correct operation of the inhaler (page 29, lines 20-26: “used correctly”; page 30, lines 30-33); 
and at least one second message comprising training instructions for operation of the inhaler (page 29, lines 20-26: “technique error”; page 30, lines 30-33).  
Regarding claim 26, Reilly discloses the method of claim 5, as discussed above.
Reilly further discloses wherein the first parametric threshold is based on the high frequency band data (page 28, lines 4-15 describe calculating PSD in the frequency range of 2-3 KHz, and filtering out sounds with a normalized amplitude less than 0.7 to identify actuation).  
Regarding claim 27, Reilly discloses the method of claim 1, as discussed above.
Reilly further discloses the method comprising generating a graph showing the identified features of actuation and the interval of the audio data comprising the breath of the user (see Figs. 9-11; page 22, lines 11-16).  
Regarding claim 28, Reilly discloses the method of claim 1, as discussed above.
Reilly further discloses the method comprising identifying one or more attributes relating to one or both of the actuation of the inhaler and breath of the user, and providing feedback to the user based on the one or more attributes, wherein the attribute comprises a lack of detected actuation and lack of user breaths (page 29, lines 28-36: the only correct use of the device is blistering followed inhalation, therefore the user will receive a technique error message if blistering is not registered before an inhalation event, and further if an exhalation event is noted between blistering and inhalation, an error is registered).  
Regarding claim 29, Reilly discloses the method of claim 1, as discussed above.
Reilly further discloses wherein the audio data comprises time-frequency data indicating the energy in a plurality of frequency bands as a function of time (see Fig. 11A).  
Regarding claim 32, Reilly discloses the method of claim 1, as discussed above.
Reilly further discloses the method comprising sending a network message comprising an indication of the relative timing of the actuation and the interval (page 29, lines 20-26 and 28-36; page 30, lines 30-33; Figs. 19-20).  
Regarding claim 33, Reilly discloses the method of claim 1, as discussed above.
Reilly further discloses an apparatus (see the inhaler of Fig. 1) comprising a microphone for recording audio data (abstract, lines 1-7; page 20, lines 18-21), and a controller configured to 
Regarding claim 37, Reilly discloses a device (see the inhaler of Fig. 1) configured to perform the method of claim 1 (see rejection of claim 1 above), wherein the device (inhaler of Fig. 1) is configured to communicate with a server, wherein the communication comprises the transfer of data from the device to the server (page 34, lines 14-23).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 23-24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Reilly (WO 2014/033229), as applied to claim 1 above, in view of Van de Laar (WO 2015/144442).
Regarding claim 23, Reilly discloses the method of claim 1, as discussed above.

Reilly fails to explicitly disclose that the period of actuation includes a period of high flow having a flow rate higher than at the time of the interval.
However, Van de Laar teaches a device and method for detecting inhalation flow (abstract, lines 1-5) wherein the flow rate during actuation of the inhaler has a period of higher flow than at the time of the interval (see Fig. 2: F_S shows the flow rate during actuation, and I_F shows the flow rate at the time of the inhalation interval, and the actuation has a period of higher flow than during inhalation; page 12, lines 1-8). Van de Laar additionally teaches that the timing parameters associated with actuation and inhalation aid in characterizing the entire inhalation procedure to monitor correct use of the inhaler (page 12, lines 3-5 and 7-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the actuation period disclosed by Reilly would include a period of higher flow than during the interval, as taught by Van de Laar, and that the higher flow during actuation is useful in determining the timing of the actuation and inhalation of the inhaler during use.
Regarding claim 24, Reilly in view of Van de Laar disclose the method of claim 23, as discussed above.
Modified Reilly further discloses selecting for provision to a user a message from second message data (Reilly: page 29, lines 28-29; page 31, lines 6-7), wherein the selecting is based on 
Regarding claim 30, Reilly discloses the method of claim 29, as discussed above.
Reilly fails to explicitly disclose applying, to time domain audio data, a transformation to obtain said time-frequency data, for example wherein said transformation comprises one of a Fourier transform, a cosine transform, and a wavelet transform.  
However, Van de Laar teaches applying, to time domain audio data, a transformation to obtain said time-frequency data, for example wherein said transformation comprises a Fourier transform for the purpose of deriving features of actuation and inhalation of the inhaler for input into the detection and classification algorithm (page 16, lines 11-22). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method disclosed by Reilly could utilize a Fourier transform, as taught by Van de Laar, in order to classify the actuation and inhalation timing of the user’s usage of the inhaler.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Reilly (WO 2014/033229), as applied to claim 1 above, in view of Rhee (US 2011/0125044).
Regarding claim 31, Reilly discloses the method of claim 1, as discussed above.
Reilly fails to disclose the method comprising the detection of coughs as broadband signals in both the high frequency band of the audio data and the low frequency band of the audio data.  
However, Rhee teaches a respiratory disease monitoring system (abstract, lines 1-4), the method comprising the detection of coughs as broadband signals in both the high frequency band of the audio data and the low frequency band of the audio data (paragraph 76, lines 5-14). Rhee 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to equip the device and method disclosed by Reilly with the capability of detecting coughs as a broadband signal, as taught by Rhee, in order to determine the presence of a cough in the audio data to provide meaningful data to a clinician regarding the severity of respiratory disease, and can aid in prediction of future respiratory events.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable Reilly (WO 2014/033229), as applied to claim 32 above, in view of Pinheiro (WO 2015/052519).
Regarding claim 38, Reilly discloses the method of claim 32, as discussed above.
Reilly further discloses a server adapted to receive said network messages (page 29, lines 20-26 and 28-36; page 30, lines 30-33; Figs. 19-20)
Reilly fails to disclose a system comprising a plurality of devices, and a controller configured to identify a group of said devices.
However, Pinheiro teaches a system comprising a plurality of devices each configured to communicate with a server (11) adapted to receive network messages, and a controller configured to identify a group of said devices based on the network messages (page 8, lines 27-32; page 16, lines 7-14; page 19, lines 8-14; page 21, lines 40-41; Fig. 6). Pinheiro further indicates that the aggregation of data of multiple inhalers by a remote server allows for complex calculations of multiple sets of user data to be carried out, and with this data patients and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of communicating with a server and network as disclosed by Reilly with Pinheiro’s teaching to enable server and network communication with a variety of inhalers in order to allow for complex calculations of multiple sets of user data to be carried out, and with this data patients and physicians can be notified of compliance levels, and product performance can also be tracked.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Ziegler (US 2019/0030262) is cited for its relevant method of measuring flow features in an inhaler by using a microphone (see paragraph 28)
-Matthewson (US 2018/0008192) is cited for its relevant use of a microphone to create a spectral analysis of inhaler inhalation by a user (see Fig. 6)
-Hagen (US 2017/0235918) is cited for its relevant network architecture communicating device compliance between a user, server, and physician (see Fig. 10)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785